Case 12-06056-TLM    Doc 355     Filed 10/17/18 Entered 10/17/18 13:49:13        Desc Main
                                Document      Page 1 of 9




                      UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF IDAHO


      IN RE                           )
                                      )                Case No. 08-12687-CSS
      DBSI INC., et al.,              )
                                      )                Chapter 11
                         Debtor.      )
      ______________________________ )
                                      )
      JAMES R. ZAZZALI, as Litigation )
      Trustee for the DBSI Estate     )
      Litigation Trust,               )
                                      )
                         Plaintiff,   )
                                      )
      v.                              )                Adv. No. 12-06056-TLM
                                      )
      MARTY GOLDSMITH and JOHN )
      DOE 1-10,                       )
                                      )
                         Defendant.   )
      ______________________________ )

                        MEMORANDUM OF DECISION
               ________________________________________________

             Before the Court is a request for evidentiary rulings on the admissibility of

      the deposition testimony of two deponents, as well as the admissibility of the

      exhibits used during each individuals. During the case, the parties agreed to admit



      MEMORANDUM OF DECISION - 1
Case 12-06056-TLM          Doc 355     Filed 10/17/18 Entered 10/17/18 13:49:13                Desc Main
                                      Document      Page 2 of 9


      into evidence the depositions de bene esse of Michael Attiani (“Attiani”) and

      Merriah Harkins (“Harkins”), both of whom were geographically outside the reach

      of the Court’s subpoena power. Doc. Nos. 291, 314. The parties also agreed to

      preserve objections to the deposition testimony for trial. Id.

               Harkins’ deposition was taken on July 22, 2014, in an earlier, related

      federal case.1 On February 12, 2018, Plaintiff designated portions of Harkins’

      deposition to be made part of the record and, again, implicitly requested admission

      into evidence of certain exhibits used during that deposition. Doc. No. 314. In

      response, Defendant objected to some of Plaintiff’s designations and requested the

      cross-designation of cross-examination testimony. Doc. No. 325. Plaintiff then

      filed supplemental designations, but did not object to any of Defendant’s cross-

      designations. Doc. No. 352.

               Attiani’s deposition was taken on October 18, 2017, during the course of

      the present proceeding. Doc. No. 291-1. On January 29, 2018, Plaintiff

      designated portions of Attiani’s deposition testimony to be made part of the record

      and implicitly requested that certain exhibits relied upon by Attiani during the

      deposition be admitted into evidence. Doc. No. 291. In response, on February 12,

      2018, Defendant objected to several of Plaintiff’s designations and exhibits and


               1
                   Zazzali v. Eide Bailly, U.S. District Court, District of Idaho, Case No. 1:12-CV-00349-
      S-MJP.


      MEMORANDUM OF DECISION - 2
Case 12-06056-TLM      Doc 355      Filed 10/17/18 Entered 10/17/18 13:49:13               Desc Main
                                   Document      Page 3 of 9


      requested cross-designation of cross-examination testimony, as well as admission

      into evidence of other exhibits used during the deposition. Doc. No. 316. Plaintiff

      responded by filing supplemental designations and objections to the Defendant’s

      cross-designations. Doc. No. 323. Defendant then responded to Plaintiff’s

      objections to the cross-designations. Doc. No. 326.

              Having considered the requests and objections under applicable law, this

      Decision sets forth the Court’s rulings on the admissibility of the deposition

      testimony of Attiani and Harkins and the admissibility of the underlying exhibits

      supporting that testimony. Rules 7052; 9014.2

      DISCUSSION AND DISPOSITION

              In light of the volume and detail of the objections to the deposition

      designations and exhibits under consideration here, the Court begins by addressing

      the evidentiary rules and procedures applied to determine the admissibility of each

      designation and exhibit. The Court’s ruling on each designation and request for

      admission is attached in the form of spreadsheets as Exhibits 1 and 2.

              A.      Legal Standards

                      1.      Depositions de bene esse

              The use of depositions in an adversary proceeding is governed by Civil


              2
                 References to “Rule” are to the Federal Rules of Bankruptcy Procedure and references
      to “Civil Rule” are to the Federal Rules of Civil Procedure.


      MEMORANDUM OF DECISION - 3
Case 12-06056-TLM     Doc 355     Filed 10/17/18 Entered 10/17/18 13:49:13          Desc Main
                                 Document      Page 4 of 9


      Rule 32, which is incorporated by Rule 7032. The deposition of a witness who is

      unavailable for trial because the witness is more than 100 miles from the trial

      location may be used for any purpose. Civil Rule 32(a)(4)(B). “A deposition

      lawfully taken and, if required, filed in any previous federal or state court action

      may be used in a later action involving the same subject matter between the same

      parties, or their representatives or successors in interest, to the same extent as if

      taken in a later action.” Civil Rule 32(a)(8). If a party only offers part of a

      deposition into evidence, an adverse party may request the introduction of other

      parts of the deposition as fairness requires. Civil Rule 32(a)(6).

                    2.      Relevance

             A court’s decision to admit or exclude evidence from the record is

      necessarily informed by its duty to construe the rules of evidence so as to

      “administer every proceeding fairly [and] eliminate justifiable expense and

      delay . . . to the end of ascertaining the truth and securing a just determination.”

      Fed. R. Evid. 102. Relevant evidence relates to a “fact of consequence in

      determining the action” and “has any tendency to make [that] fact more or less

      probable than it would be without the evidence.” Fed. R. Evid. 401. Courts have

      discretion to exclude even relevant evidence if its probative value is outweighed by

      a danger of, among other things, unfair prejudice, confusion, misleading the jury,

      undue delay, or waste of time. Fed. R. Evid. 403.


      MEMORANDUM OF DECISION - 4
Case 12-06056-TLM     Doc 355    Filed 10/17/18 Entered 10/17/18 13:49:13           Desc Main
                                Document      Page 5 of 9


             In a bench trial, “the risk that a verdict will be affected unfairly and

      substantially by the admission of irrelevant evidence is far less than in a jury trial.”

      EEOC v. Farmer Bros. Co., 31 F.3d 891 (9th Cir. 1994). Federal Rule of

      Evidence 403 assumes that a trial judge is able to discern and weigh the improper

      inferences from certain evidence and to exclude those improper inferences from

      his mind in reaching a decision. Gulf States Utils. Co. v. Ecodyne Corp., 635 F.2d

      517, 519 (5th Cir. 1981). Accordingly, the Court will weigh and determine the

      relevance of all evidence, excluding improper inferences based on irrelevant

      evidence, in issuing its final decision. As such, the relevance objections registered

      by each party in regard to the subject depositions will be overruled, much as their

      relevance objections were at trial.

                    3.      Foundation

             Evidence offered by a party must have a proper foundation. Fed. R. Evid.

      602. Non-expert witnesses may testify to matters only after “evidence [has been]

      introduced sufficient to support a finding that the witness has personal knowledge

      of the matter.” Id. Personal knowledge is “knowledge produced by the direct

      involvement of the senses.” United States v. Lopez, 762 F.3d 852, 863 (9th Cir.

      2014). The Court has applied these rules in deciding whether to sustain or

      overrule each objection based on a lack of foundation.




      MEMORANDUM OF DECISION - 5
Case 12-06056-TLM    Doc 355     Filed 10/17/18 Entered 10/17/18 13:49:13         Desc Main
                                Document      Page 6 of 9


                    4.     Hearsay

             Hearsay is an out of court statement that a party offers to prove the truth of

      the matter asserted in the statement. Fed. R. Evid. 801(c). Hearsay statements are

      inadmissible unless an exception based on federal statute, the Federal Rules of

      Evidence, or a Supreme Court rule, provides otherwise. Fed. R. Evid. 802.

      Federal Rules of Evidence 803 and 804 provide a list of exceptions to the rule

      against hearsay. The Court has applied these hearsay rules, as well as all other

      applicable Federal Rules of Evidence, in determining whether to sustain or

      overrule each hearsay objection.

                    5.     Post-Trial Admission of Exhibits and Testimony Based on
                           Exhibits

             After a final pretrial conference, the court issues an order which finalizes

      the “plan to facilitate the admission of evidence.” Fed. R. Civ. P. 16(e). This final

      pretrial order can be modified to prevent manifest injustice. Id. Here, the pretrial

      order memorialized the Court’s power to “enter such orders concerning exhibits

      and witness lists as may be necessary or appropriate[.]” Doc. No. 186.

             The parties had an opportunity to request admission of exhibits into

      evidence throughout Phase I and Phase II of trial. The parties entered a final

      stipulation on the admission of exhibits on March 2, 2018, the last day of trial.

      Doc. No. 346. Evidence closed at the conclusion of trial on March 2, 2018. Doc.



      MEMORANDUM OF DECISION - 6
Case 12-06056-TLM     Doc 355    Filed 10/17/18 Entered 10/17/18 13:49:13          Desc Main
                                Document      Page 7 of 9


      No. 347. Accordingly, the exhibits admitted into evidence in this trial consisted

      only of those (1) admitted prior to the close of evidence, or (2) admitted by

      stipulation of the parties. As such, all requests for post-trial admission of exhibits

      not previously admitted will be denied.

             As the attached Exhibits demonstrate, some of the deposition testimony

      designated to be made part of the record by each of the parties relies on exhibits

      that were not admitted into evidence. Doc. Nos. 291, 314, 316, 323, 325, 352. To

      the extent the deposition testimony of Attiani and Harkins can only be understood

      by reference to exhibits not in evidence, such testimony shall not be admitted into

      the record as detailed in Exhibits 1 and 2. Other testimony that stands alone

      without reference to exhibits not in evidence, and is otherwise admissible, will be

      admitted into the record as detailed in Exhibits 1 and 2.

             B.     Evidentiary Rulings

                    1.     Harkins’ Deposition

             Phase II of trial started on February 26, 2018. Doc. No. 336. Pursuant to

      the Court’s pretrial order, the deadline for filing deposition designations with the

      Court was no later than twenty-eight days prior to the commencement of trial, or

      January 29, 2018. Doc. No. 186. The deadline for filing objections to deposition

      designations was no later than fourteen days prior to the commencement of trial, or

      February 12, 2018. Id.


      MEMORANDUM OF DECISION - 7
Case 12-06056-TLM       Doc 355      Filed 10/17/18 Entered 10/17/18 13:49:13                  Desc Main
                                    Document      Page 8 of 9


              Plaintiff’s counsel submitted its designations of Ms. Harkins’ deposition

      testimony on February 12, 2018, Doc. No. 314, thus failing to adhere to the filing

      deadline of January 29, 2018, outlined in the pretrial order. Doc. No. 186.

      However, no specific objection to this untimeliness was raised and the Court

      deems such an objection waived. The Court will thus address the specific

      designations and objections in order to complete the evidentiary record. The

      Court’s findings regarding Harkins’ deposition are reflected in Exhibit 1 to this

      Decision.

                      2.       Attiani’s Deposition

              All designations and objections regarding Attiani’s deposition were filed

      timely. The Court has considered Plaintiff’s designations and objections, and

      Defendant’s objections and counter-designations. The Court’s findings regarding

      Attiani’s deposition are reflected in Exhibit 2 to this Decision.

       CONCLUSION

              The designated portions of Harkins’ and Attiani’s depositions to which no

      objection was raised are admitted.3 Rulings on each specific objection to the

      designated portions of those depositions are provided in Exhibits 1 and 2 to this



              3
                 Ultimately, the effect of the admitted portions of the depositions is minimal, as the
      Court has found both to be of marginal value in addressing the issues related to this phase of trial,
      given the other evidence of record.


      MEMORANDUM OF DECISION - 8
Case 12-06056-TLM    Doc 355    Filed 10/17/18 Entered 10/17/18 13:49:13   Desc Main
                               Document      Page 9 of 9


      Decision. A separate order will be entered.

      DATED: October 17, 2018




                                        TERRY L. MYERS
                                        CHIEF U. S. BANKRUPTCY JUDGE




      MEMORANDUM OF DECISION - 9
